DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
 
Status of the Claims
Claims 41-43, 45, 47, 50-52, 54-68 are pending.
Claims 43 and 55-60 are withdrawn from consideration as being directed to non-elected inventions.
Claims 41, 42, 45, 47, 50-52, 54, and 61-68 are presented for examination.
Claims 41, 42, 45, 47, 50-52, 54, and 61-68 are rejected.

Response to Amendment
Applicant’s arguments, see page 9 of the response filed 13 January 2021, with respect to the rejection of previously presented claims 45 and 46 as indefinite under 35 U.S.C. 112(b) have been fully considered and are persuasive.  
The rejection of remaining claim 45 has been WITHDRAWN. 

The declaration of Dr. Morales under 37 CFR 1.132 filed 13 January 2021 is insufficient to overcome the rejection of previously presented claims 41, 42, 45, 47, 50-52, and 54 based upon the combined teachings of Fuisz, Wen, Moore, and Amoozgar as set forth in the last Office action because:  the document provided as the “Morales Declaration” fails to comply with the legal requirements for a properly presented declaration or affidavit.  To be proper, a declaration must include an acknowledgement by the declarant that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001) and may jeopardize the validity of the application or any patent issuing thereon.  This is absent from the 13 January 2021 declaration.  The declaration therefore fails to comply with the requirements set forth by 37 C.F.R. 1.68, and as a result, the contents have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41, 42, 45, 47, 50, 61, 64, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (U.S. PGPub. 2013/0266520) in view of Shastry (U.S. PGPub. 2004/0021757), and Wen (U.S. PGPub. 2008/0075830).
Applicants claims are directed to polymer film containing at least one pharmaceutically acceptable excipient onto which is printed an ink containing nanoparticles, which dependent claims indicate are either nanoparticles, nanoemulsions, nanocapsules, and coated nanoparticles having a defined particle size, containing of any of a Markush-type listing of alternative agents.  
Fuisz describes edible film dosage forms containing each of a film composition and a “physical-chemical identifier.”  [0007-08].  Certain embodiments provide that the “physical-chemical identifier” in the form of “indicia” are provided as edible ink compositions containing, among other ingredients, each of water and glycerin of the instant claims, optionally provided with an active agent incorporated therein, printed onto the surface of the film.  [0101-04; 0112].  Alternatively, Fuisz indicates that the indicia may contain a particulate form of the active.  [0098].  Fuisz describes each of the instantly claimed HPMC and polyvinyl pyrrolidone as suitable polymers for use in providing the film onto which the edible inks may be disposed.  [0121].  Fuisz indicates that a wide variety of active agents may suitably be incorporated into the film compositions, including without limitation pharmaceutical actives, drugs, and medications, [0131], including the instantly claimed insulin, [0149], as well as more generally speaking any desirable enzymes.  [0228].  The actives can be combined with polymers to provide an emulsion for use with the film, [0170], while additionally indicating that additional agents such as plasticizers in concentration of between about 3-20%, a range yielding a plasticizer/film forming polymer ration overlapping that over the instant claims, see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)( “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art”), fats to improve flow properties, and surfactants such as lecithin used in concentrations of about 0.25-2% may also be used to provide such emulsions.  [0173; 0176; 0179-80; 0183].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of PVA/HPMC films onto which is printed an emulsion of insulin, glycerol, and water, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients such as of PVA/HPMC films onto which is printed an emulsion of insulin, glycerol, and water from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
However, Fuisz does not describe such ink emulsion compositions as having any particular size limitations.
see also Peterson, supra.
Wen describes an edible ink composition for use as a printing medium applied to edible substrates.  (Abs., [0042]).  Wen indicates that these inks are homogeneous liquids, slurries, or pastes combining an aqueous or non-aqueous carrier, lecithin surfactant, viscosity modifier such as glycerin, and active ingredients such as proteins.  [0045-46; 0051].  Wen indicates that these compositions are to be provided by “mixing for sufficient time to achieve a uniform dispersion,” which is to be filtered through membranes having a pore size of preferably less than 0.2 microns, [0058], a range falling within that of the instant claims, thereby rendering it obvious
It would have been prima facie obvious to use the nanoemulsion ink of Wen as the emulsion ink in the edible films of Fuisz because generally it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 41, 42, 45, 47, 50-52, 54, 61, 64, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz, Shastry, and Wen as applied to Claims 41, 42, 45, 47, 50, 61, 64, 65, and 67 above, and further in view of Moore (U.S. PGPub. 2006/0292224), and Amoozgar (WO2016/025922).

Neither Fuisz, Shastry, nor Wen describe using protein-coated nanoparticles as the active agent, nor is the use of lysozyme as the biomacromolecule or a saccharide such a lactose described.
Moore describes providing active agents in the form of protein-coated microcrystals.  [0001-02].  These particles are described as preferably being less than 20 microns in diameter, with 500nm particles being particularly described.  [0073].  Lactose is described as a component for providing the core of the microparticle, [0057-58], with any of a variety of active pharmaceutical agents including but not limited to insulin and more broadly any protein, polypeptide, or peptide specifically recited as suitable bioactive molecules.  [0062-65]. 
Amoozgar likewise describes nanoparticles coated by biological macromolecules.  [0006].    Amoozgar indicates that these particles are suitable provided in the range of, among others, 10-500nm in diameter.  [00083].  Exemplary biomacromolecules used to coat the cores include enzymatic proteins including the instantly claimed lysozyme, [00087], with polysaccharides recited generally as useful for providing the core onto which the biomacromolecules are to be disposed.  [00089; 00094].  While lactose is not specifically recited by this portion of Amoozgar, sugars such as lactose are described as suitable excipients for use in the dosage forms described, [000120], which when combined with the teachings of Moore concerning alternative coated particulate formulations, provides ample motivation to utilize lactose as the polysaccharide core of Amoozgar.
Kerkhoven, supra.  Concerning any differences in concentrations between the art of record and the instant claims, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Claims 41, 42, 45, 47, 50, and 61-68 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz, Shastry, and Wen, as applied to Claims 41, 42, 45, 47, 50, 61, 64, 65, and 67 above, and further in view of Harwigsson (U.S. PGPub. 2006/0002995).
Fuisz, Shastry, and Wen, discussed in greater detail above, suggest employing edible inks, optionally containing agents in particulate form, having a particulate size of less than 5 microns and capable of being filtered through a 200nm membrane as carriers for agents such as proteins to be deposited onto edible films for the oral delivery of active agents.

However, Harwigsson indicates that at the time of the instant invention, each of the instantly claimed deoxycholate, taurocholate, glycodeoxycholate, glycocholate, and taurodeoxycholate were known to be useful as lipids such as those taught by Fuisz suitable for incorporation into compositions used as pharmaceutical drug delivery systems and ink-jet printer inks.  [0030; 0038; 0062; 0075; 0161].  It therefore would have been prima facie obvious to have combined any of the instantly claimed deoxycholate, taurocholate, glycodeoxycholate, glycocholate, and taurodeoxycholate with the pharmaceutical ink=jet printable compositions suggested by the teachings of Fuisz, Shastry, and Wen owing to the known utility of each of the bile salt derivatives claimed as lipids for each of pharmaceutical and ink-jet printing applications.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.  
Applicants arguments concerning the rejections made over the teachings of Fuisz considered alone are moot as no claims are presently rejected over the teachings of Fuisz considered alone.
prima facie case of obviousness, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results as well as statements tending to call into question the operability of the prior art.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (indicating that arguments of counsel cannot take the place of evidence in the record).  Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations within the skill of the competent worker.  The failures of experimenters who have no interest in succeeding should not be accorded great weight.  In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
Applicants’ arguments concerning the methods and compositions of Amoozgar and Moore are unpersuasive, not only as being unsupported by any evidence properly made of record, see Schultz, supra, but also in view of the newly relied-upon teachings of Shastry.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613